                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Scott Lawrence Simmons,                               File No. 21-cv-695 (ECT/KMM)

             Plaintiff,

v.                                                                ORDER

Clerk of Appellate Courts and Dakota
County District Court,

           Defendants.
________________________________________________________________________

      Magistrate Judge Katherine M. Menendez issued a Report and Recommendation on

March 22, 2021. ECF No. 3. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS HEREBY

ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 3] is ACCEPTED;

      2.     This action is DISMISSED WITHOUT PREJUDICE pursuant to 28

             U.S.C. § 1915(e)(2)(B); and

      3.     Plaintiff’s application to proceed in forma pauperis [ECF No. 2] is DENIED

             AS MOOT.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: May 10, 2021                      s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
